Citation Nr: 0844911	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-28 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A Muhlfeld, Associate Counsel









INTRODUCTION

The veteran had active military service from June 1950 
through October 1951.  The veteran died in May 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In November 2008, the appellant was scheduled for a travel 
board hearing at the Muskogee Oklahoma regional office; 
however, she failed to report.  Accordingly, the Board 
considers the appellant's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2008).


FINDINGS OF FACT

1.  The veteran died in May 2006; the appellant is his widow.

2.  The veteran's death certificate lists the immediate cause 
of death as metastatic carcinoma of the tonsils; it does not 
list any underlying causes.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  There is no competent medical evidence linking the 
veteran's fatal metastatic carcinoma of the tonsils to 
service; nor was carcinoma of the tonsils manifested within 
the first post-service year.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
May 2007, and November 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which she [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to service connection for the cause 
of the veteran's death, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the appellant, what 
evidence VA was responsible for getting, and what information 
VA would assist in obtaining on the appellant's behalf.  The 
RO also provided a statement of the case (SOC) reporting the 
results of its reviews of the issue and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to the 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).
Here, there is no indication that any additional action is 
needed to comply with the duty to assist.  Before the 
veteran's death, VA obtained outpatient treatment records 
documenting the veteran's medical history in connection with 
his metastatic carcinoma of the tonsils.  Specifically, the 
record contains consultation and treatment reports dated in 
June and July of 2004 discussing the veteran's diagnosis and 
treatment for his squamous cell carcinoma of the right 
tonsil.  As to whether further action should have been 
undertaken by way of obtaining a medical opinion on the 
question of whether the veteran's death was related to 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, as will 
be explained in detail below, the record shows no medical 
evidence of metastatic carcinoma of the tonsils until over 50 
years after the veteran was discharged from military service, 
and there is no indication, except by way of unsupported 
allegation, that the veteran's death from metastatic 
carcinoma of the tonsils may be associated with his military 
service.  Consequently, given the standard of the regulation, 
the Board finds that that there is sufficient medical 
evidence in the record for the Board to make a decision on 
the claim, and that a medical nexus opinion is not required 
in order to fulfill the duty to assist.  Further, the 
appellant has not alleged that there are any outstanding 
medical records probative of her claim that need to be 
obtained, and in May 2007, the appellant noted that she had 
no other information or evidence to give VA to substantiate 
her claim.  Under these circumstances, the Board finds that 
VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II. Background

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that the 
veteran's treatment for tonsillitis in the military is linked 
to (led to the development of), his later diagnosed 
metastatic carcinoma of the tonsils, which was the immediate 
cause of his death.  

The veteran died in May 2006.  His certificate of death 
indicates that the immediate cause of death was metastatic 
carcinoma of the tonsils.  No underlying cause was noted, and 
the time between onset and death was undetermined.  At the 
time of the veteran's death, service connection was not in 
effect for any disability.  In November 2001, the veteran 
filed a claim for pension benefits.  When asked to list the 
disabilities which prevented him from working on his 
application, the veteran only noted age, and did not list 
carcinoma of the tonsils as a disability.

The veteran's service treatment reports (STR's) are negative 
for any reference to treatment or complaints related to 
carcinoma of the tonsils, and an October 1951 discharge 
examination indicated that the veteran's throat was normal.  
The first post-service record of carcinoma of the tonsils is 
not until 2004, when progress notes dated in June and July of 
2004 diagnosed the veteran with papillary squamous cell 
carcinoma of the right tonsil, moderate to poorly 
differentiated.  A June 2004 report noted that the veteran 
had been treated for squamous cell carcinoma by a private 
physician, W.B., and had undergone radiation, but stopped 
treatment two months earlier of his own accord when he 
developed skin burns, and the report also noted that the 
veteran had refused surgery.  The veteran was unable to 
provide the June 2004 VA primary care physician with further 
details regarding his cancer treatment, and stated that he 
did not have any additional medical records to submit.  
Treatment records dated in 2004 noted that the veteran smoked 
a pack a day, and was advised to quit smoking.  


III. Law and Analysis

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2007); 38 C.F.R. § 3.312 (2008).
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a).  To 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c).  In effect, for the 
service-connected disability to be a contributory cause of 
death, it must be shown to have combined with the principal 
cause of death, specifically, that it aided or lent 
assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing 
death; instead, a causal relationship must be shown.  Id.
  
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service incurrence or aggravation may be presumed when a 
malignant tumor is manifested to a compensable degree within 
one year of separation from qualifying military service.  
38 C.F.R. §§ 3.307, 3.309.

Here, the STR's do not contain entries referencing diagnosis 
or treatment for squamous cell carcinoma and the 1951 
discharge examination noted a normal clinical evaluation for 
the veteran's throat.  Further, the first post-service record 
of carcinoma of the tonsils is not until 2004, over 50 years 
after discharge from active duty, when progress notes dated 
in June and July of 2004 diagnosed the veteran with papillary 
squamous cell carcinoma of the right tonsil.  In terms of 
establishing the date of onset of the veteran's carcinoma of 
the tonsils, the Board finds it significant that when the 
veteran filed for pension benefits in November 2001, he did 
not mention his carcinoma of the tonsils but only indicated 
that his age prevented him from working, which suggests that 
in 2001 the veteran had yet to be diagnosed with squamous 
cell carcinoma of the tonsils.  As such, the Board finds that 
the lengthy period of time between military service and the 
onset of the veteran's squamous cell carcinoma is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (it is proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  

In addition to the significant 50 year time lapse between 
military service and the veteran's development of carcinoma 
of the tonsils, there is also no medical opinion of record 
which attributes the veteran's fatal metastatic carcinoma of 
the tonsils to his military service, including his treatment 
for tonsillitis in service.  (See in-service entries dated in 
January 1951 diagnosing the veteran with acute tonsillitis, 
and recurrences of tonsillitis in July and September of 
1951).  In 2004 when the veteran was asked by the VA 
physician about his cancer treatment, he did not report 
continued complaints or symptomatology beginning from the 
time of his military service, and did not state that he 
believed his current cancer was related to his time spent in 
the military.

In terms of presumptive service connection, as the first post 
service diagnosis of carcinoma of the tonsils was not until 
2004, there is no indication that the veteran's malignancy 
was manifested during the one-year period following his 
separation from service.  Therefore, the veteran's carcinoma 
of the tonsils is not presumed to be the result of in-service 
disease or injury.  See 38 C.F.R. § 3.307, 3.309.

In summary, the appellant has not identified any competent 
evidence medically relating the veteran's metastatic 
carcinoma of the tonsils to military service, including in-
service treatment for tonsillitis.  Here, because of the 
lengthy period of time between discharge and the onset of the 
veteran's carcinoma of the tonsils, in conjunction with the 
lack of any competent evidence noting a link between service 
and the veteran's development of carcinoma of the tonsils; 
the Board finds that the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied.  

Here, because the veteran's metastatic carcinoma of the 
tonsils is not found to be related to military service, there 
is no evidence that a disability related to military service 
contributed substantially or materially to the veteran's 
death, that it combined to cause death, or that it aided or 
lent assistance to the production of the veteran's death.  As 
such, service connection for the cause of the veteran's death 
must be denied.  The preponderance of the evidence is against 
the appellant's claim.

Although the appellant contends the veteran's death was 
linked to his in-service diagnosis and treatment for 
tonsillitis, there is no indication, and she does not 
contend, that she has any education, training, or experience 
that would make her competent to render medical opinions 
concerning etiological relationships.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).


(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



                 ____________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


